Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-15-2002

Berwind Corporation v. Comm Social Security
Precedential or Non-Precedential: Precedential

Docket No. 00-3729




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Berwind Corporation v. Comm Social Security" (2002). 2002 Decisions. Paper 650.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/650


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed October 15, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 00-3729/3798/3830

BERWIND CORPORATION

v.

COMMISSIONER OF SOCIAL SECURITY;
UNITED MINE WORKERS OF AMERICA COMBINED
BENEFIT FUND; MICHAEL H. HOLLAND; WILLIAM P.
HOBGOOD; MARTY D. HUDSON; THOMAS O.S. RAND;
ELLIOT A. SEGAL; CARL E. VANHORN; GAIL R.
WILENSKY, as Trustees of the United Mine Workers of
America Combined Benefit Fund; THE UNITED MINE
WORKERS OF AMERICA 1992 BENEFIT PLAN;
A. FRANK DUNHAM, as Trustee of the United Mine
Workers of America 1992 Benefit Plan;
UNITED STATES OF AMERICA

United Mine Workers of America Combined Benefit Fund,
Michael H. Holland, William P. Hobgood, Marty D.
Hudson, Thomas O.S. Rand, Elliot A. Segal, Carl E.
VanHorn, Gail R. Wilensky, The United Mine Workers
of America 1992 Benefit Plan, A. Frank Dunham,
United States of America,

       Appellants No. 00-3729

BERWIND CORPORATION,

       Appellant No: 00-3798

v.




COMMISSIONER OF SOCIAL SECURITY;
UNITED MINE WORKERS OF AMERICA COMBINED
BENEFIT FUND; MICHAEL H. HOLLAND; WILLIAM P.
HOBGOOD; MARTY D. HUDSON; THOMAS O.S. RAND;
ELLIOT A. SEGAL; CARL E. VANHORN; GAIL R.
WILENSKY, as Trustees of the United Mine Workers of
America Combined Benefit Fund; THE UNITED MINE
WORKERS OF AMERICA 1992 BENEFIT PLAN;
A. FRANK DUNHAM, as Trustee of the United Mine
Workers of America 1992 Benefit Plan;
UNITED STATES OF AMERICA

BERWIND CORPORATION

v.

COMMISSIONER OF SOCIAL SECURITY;
UNITED MINE WORKERS OF AMERICA COMBINED
BENEFIT FUND; MICHAEL H. HOLLAND; WILLIAM P.
HOBGOOD; MARTY D. HUDSON; THOMAS O.S. RAND;
ELLIOT A. SEGAL; CARL E. VANHORN; GAIL R.
WILENSKY, as Trustees of the United Mine Workers of
America Combined Benefit Fund; THE UNITED MINE
WORKERS OF AMERICA 1992 BENEFIT PLAN;
A. FRANK DUNHAM, as Trustee of the United Mine
Workers of America 1992 Benefit Plan;
UNITED STATES OF AMERICA

       Commissioner of Social Security,
       Appellant No. 00-3830

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
(Civil Action No. 98-cv-05985)
District Judge: Hon. Jay C. Waldman

Argued: September 19, 2001

Before: SLOVITER, NYGAARD and McKEE, Circuit   Judges.

                                2


ORDER AMENDING OPINION

IT IS HEREBY ORDERED, that the Slip Opinion filed in
this case on October 2, 2002, be amended as follows:

On page 4, line 9 of first paragraph, delete the words
"Coat Act" and replace them with "Coal Act."

IT IS SO ORDERED.

       BY THE COURT:

       /s/ Theodore A. McKee
             Circuit Judge

DATED: 15 October 2002

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                3